DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (TW 20171611 A).
Referring to claim 1, Lin discloses a multiple motion-sensing module sensing a plurality of limb motions of a body builder to generate a plurality of limb motion signals (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); a physiological state sensing module sensing a physiological state of the body builder to generate a physiological state signal (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 
Referring to claim 2, Lin discloses wherein: the multiple motion sensing module includes an accelerometer sensing accelerations of the plurality of limb motions of the body builder and a gyroscope sensing an angular velocity of the body builder (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 3, Lin discloses wherein: the first algorithm performs a principal component analysis (PCA) method, and the data processing unit analyzes a difference 
Referring to claim 4, Lin discloses further comprising: a database for storing an instantaneous/historical acceleration value, an instantaneous/historical angular velocity value and an instantaneous/historical four-element value corresponding to the plurality of limb motion signals of the body builder, storing a reference acceleration value, a reference angular velocity value and a reference four-element value corresponding to the reference motion signals of the plurality of limbs of a trainer, and storing an acceleration comparison value ae, an angular velocity comparison value we and a four-element comparison value qe (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096), wherein:
the acceleration comparison value ae is one of an error rate between the instantaneous acceleration value and the reference acceleration value and an error rate between the instantaneous acceleration value and the historical acceleration value (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); the angular velocity comparison value we is one of an error rate between the instantaneous angular velocity value and the reference angular velocity value and an error rate between the instantaneous angular velocity value and the historical angular velocity value (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); the four-element comparison value qe is one of an error rate between the instantaneous four-2+ we2+ qe2) ½ (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 5, Lin discloses wherein: the physiological state sensing module includes a heart rate meter and a thermometer for sensing a physiological state of the body builder; the PEI includes at least one of a calorie consumption and an oxygen consumption amount; the data processing unit estimates the calorie consumption and the oxygen consumption amount of the body builder based on the second algorithm and the physiological state signal, wherein the physiological state signal includes a heart rate signal corresponding to a heart rate value; for men, the calorie consumption amount = [(age * 0.2017) + (body weight* 0.09036) + (heart rate value * 0.6309) —55.0969] * exercise time / 4.184; for women, the calorie consumption amount = [(age * 0.074) —(body weight * 0.05741) + (heart rate value * 0.4472) —20.4022] * exercise time / 4.184; and the PEI = ((cbu/cbr)2 + ( V02 max_u/ VO2 max_r)2)1/2, wherein cbr is a reference calorie consumption amount, cbu is a calorie consumption amount of the body builder, VO2 max_r is a reference maximum oxygen intake, and VO2 max_u is a maximum oxygen intake of the body builder.

Referring to claim 7, Lin discloses further comprising a workout achievement index (WAI), wherein: the WAI includes muscle strength, muscular endurance, and muscle hypertrophy, where the WAI = l/((msr/msu) +(mer/meu) +(mhr/mhu) ) , msu is a muscle strength value of the body builder, msr is a reference muscle strength value, meu is a muscle endurance value of the body builder, mer is a reference muscle endurance value, mhu is a muscle hypertrophy value of the body builder, and mhr is a reference muscle hypertrophy value (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); the data processing unit evaluates the WEI according to an equation WEI = (WCI2 + WAI2 + PEI2)1/2 (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and the data processing unit adjusts the parameters of the fitness 
Referring to claim 8, Lin discloses generating a plurality of limb motion signals by sensing a plurality of limb motions of a body builder through a sensing module, and sensing a physiological state of the body builder to generate a physiological state signal via the sensing module (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); obtaining a workout characteristic index (WCI) by performing a first calculation related to the plurality of limb motion signals, and obtaining a physiological effect index (PEI) by performing a second calculation associated with the physiological state signal (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); obtaining a workout effect index (WEI) by performing a third calculation associated with the WCI and the PEI (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and evaluating a plurality of categorical factors associated with the WEI to plan the parameters of the fitness course (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 9, Lin discloses further comprising the following steps of: storing an acceleration comparison value ae, an angular velocity comparison value we, and a four-element comparison value qe corresponding to the plurality of limb motion signals of the body builder (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and performing the first calculation to obtain the WCI based on an equation WCI = (ae + we + qe ) , wherein the WCI is a 
Referring to claim 10, Lin discloses further comprising the following steps of: performing the second calculation based on an equation of PEI = 1 /2 2 1/2 ((cbu-cbr / cbr) " + (V02 max_r - V02 max_u / V02 max_r) ) , wherein cbr is a reference calorie consumption amount corresponding to the physiological state signal, cbu is a calorie consumption amount corresponding to the physiological state signal of the body builder, V02 max_r is a reference maximum oxygen intake corresponding to the physiological state signal, and VO2 max_u is a maximum oxygen intake corresponding to the physiological state signal of the body builder (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and the WAI = 1 / ((msu -msr / msr) + (meu -mer / mer) + (mhu-mhr / mhr) ) , wherein msu is a muscle strength value of the body builder, msr is a reference muscle strength value, meu is a muscle endurance value of the body builder, mer is a reference muscle endurance value, mhu is a muscle hypertrophy value of the body builder, and mhr is a reference muscle hypertrophy value (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 11, Lin discloses further comprising at least one of the following steps: adjusting the parameters of the fitness course according to a fitness level, wherein the parameters of the fitness course include at least one of a training sequence among exercise items and a single exercise item, a total time of the fitness course, a total time of an exercise item, an operation time of each of the exercise items, a 
Referring to claim 12, Lin discloses further comprising at least one of the following steps: adjusting the parameters of the fitness course according to a physiological factor, wherein the physiological factor includes one of a recovery rate and a degree of tiredness (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and adjusting the parameters of the fitness course according to a psychological factor, wherein the psychological factor includes a subjective will of the body builder (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 13, Lin discloses a course module having at least one exercise item, a plurality of item parameters associated with the at least one exercise item, and a recommended course combination for a body builder to complete an exercise target (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); a motion sensing module sensing at least one limb motion of the body builder to obtain a first plurality of data associated with the at least one limb motion (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); a physiological sensing module 
Referring to claim 14, Lin discloses wherein: the plurality of item parameters include at least one of a training sequence among exercise items, a total time of an individual exercise item, a training time of each of the exercise items, a configuration time of each the exercise item, an exercise group number, a number of times of the exercise items in a specific exercise group, a time of each exercise group, a rest time between two consecutive groups, and a total rest time of the fitness course (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 15, Lin discloses wherein: the motion sensing module includes an accelerometer sensing an acceleration of the plurality of limb motions of the body builder and a gyroscope sensing an angular velocity of the body builder (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and the physiological state sensing module includes a heart rate meter and a thermometer sensing the physiological state of the body builder 
Referring to claim 16, Lin discloses wherein: the motion sensing module senses the plurality of limb motions of the body builder to generate a plurality of limb motion signals (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); the physiological state sensing module senses the physiological state of the body builder to generate a physiological state signal (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and the processing module is configured to plan the parameters of the fitness course according to the plurality of limb motion signals and the physiological state signal (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 17, Lin discloses wherein: the first plurality of data include an acceleration comparison value ae, an angular velocity comparison value we, a fusion acceleration and velocity comparison value awe, and a four-element comparison value qe corresponding to the plurality of limb motion signals of the body builder, the processing module performs a first calculation of a workout characteristic index (WCI) based on an equation WCI = (ae2 + we2 + awe2 + qe2)1/2, and the WCI quantifies at least one of a motion coordination and a motion consistency of the body builder (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and the second plurality of data include a reference calorie consumption amount cbr corresponding to the physiological state signal, a calorie consumption amount cbu corresponding to the physiological state signal, 2 +(VO2 max_u/ VO2 max_r)2)^2 to obtain the PEI (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 18, Lin discloses further comprising a workout achievement index (WAI), wherein: the WAI includes muscle strength, muscular endurance, and muscle hypertrophy, where the WAI = l/((msr/msu) +(mer/meu) +(mhr/mhu) ) , msu is a muscle strength value of the body builder, msr is a reference muscle strength value, meu is a muscle endurance value of the body builder, mer is a reference muscle endurance value, mhu is a muscle hypertrophy value of the body builder, and mhr is a reference muscle hypertrophy value (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096). 
Referring to claim 19, Lin discloses wherein: the third plurality of data include at least one of a total time of an individual exercise course, a number of exercise groups, a number of exercise times per group, an exercise time of each exercise group, a rest time between two consecutive exercise groups, and a total rest time of a full exercise course (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096).
Referring to claim 20, Lin discloses further comprising a workout achievement index (WAI), wherein: the processing module evaluates a workout effect index (WEI) where 2 + WAI2 + PEI2)1/2 (paragraphs 0017-0019, 0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 0096); and the processing module adjusts the parameters of the fitness course according to a fitness level, wherein the parameters of the fitness course include at least one of a training sequence of exercise items and a single exercise item, a total time of the fitness course, a total time of an exercise item, a training time of each of the exercise items, a configuration time of each exercise item, an exercise group number, a number of times of the exercise items in a specific exercise group, a time of each exercise group, a rest time between two consecutive exercise groups, a total rest time of the fitness course,
and training proficiency associated with the exercise item, and the fitness level
includes beginner level, advanced level and professional level (paragraphs 0017-0019,
0021, 0023, 0025, 0027-0029, 0039, 0043, 0053, 0061, 0066, 0074, 0084-0086, 0094 & 
0096).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715